Citation Nr: 0534271	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  99-06 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for residuals of bilateral 
inferior pubic rami fractures, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION


The veteran had active service from January 1985 to June 
1986.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 1998 rating action that granted an increased 
rating from 0 to 10 percent for residuals of bilateral 
inferior pubic rami fractures.  The veteran filed a Notice of 
Disagreement with the 10 percent rating in October 1998, and 
the RO issued a Statement of the Case (SOC) in January 1999.  
The veteran filed a Substantive Appeal in March 1999, and the 
RO issued a Supplemental SOC (SSOC) in May 2002.

By letters of August 2003, the RO notified the veteran and 
her of representative of a Board hearing that had been 
scheduled for her at the RO for a date in September.  The 
veteran failed to report for the hearing.

In September 2004, the Board remanded the matter to the RO 
for further development of the evidence and for due process 
development.  After accomplishing further action, the RO 
continued the denial of a rating in excess of        10 
percent for residuals of bilateral inferior pubic rami 
fractures (as reflected in the August 2005 SSOC), and 
returned the matter to the Board for further appellate 
consideration..

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action on her part is required.


REMAND

The Board finds that further RO action on the claim on appeal 
is warranted, even though such action will, regrettably, 
further delay an appellate decision on the matter currently 
on appeal.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

In September 2004, the Board remanded this case to the RO to 
arrange for the veteran to undergo a VA orthopedic 
examination, and specifying that, if the veteran did not 
report for the scheduled examination, to obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to her by the pertinent 
VA medical facility.

Appellate review discloses that the veteran failed to report 
for a VA examination scheduled in March 2005, but the RO 
failed to obtain and associate with the claims file a copy of 
the notice of the date and time of the examination sent to 
her by the pertinent VA medical facility.  Moreover, by 
letter of February 2005, the RO furnished the veteran an 
erroneous notice regarding the consequences of failing to 
report for examination, notifying her that her claim would be 
rated based on the evidence of record, whereas 38 C.F.R. § 
3.655(b) (2005) provides that, if the evidence is 
insufficient to adjudicate the claim,  failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for increase shall result in denial 
of the claim.  In written argument dated in November 2005, 
the veteran's representative requested that the veteran be 
given an opportunity to report for another VA examination, 
inasmuch as the record failed to contain verification that 
she was ever properly notified of date and time to report for 
the March 2005 examination.  The Board concurs.

Accordingly, the Board finds that the RO should arrange for 
the veteran to undergo another VA orthopedic examination to 
obtain information needed to equitably adjudicate the claim.  

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claim for increase.  See 38 C.F.R.   § 
3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
does not report for the scheduled examination, the RO must 
obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to 
her by the pertinent VA medical facility. 
  
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine all residuals of bilateral 
inferior pubic rami fractures.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of her 
documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays of the pelvis, 
hips, and knees, and range of motion 
testing of each hip and knee, expressed 
in degrees, with standard ranges provided 
for comparison purposes) should be 
accomplished, and all clinical findings 
should be reported in detail.    

With respect to each hip and knee, the 
physician should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination.  If pain on motion 
is observed, the doctor should indicate 
the point at which pain begins.  He 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of either hip or knee due 
to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, he 
should express such functional loss in 
terms of additional degrees of limited 
motion.  The examiner should specifically 
state whether, in his opinion, the 
veteran has slight, moderate, or marked 
residual hip or knee disability.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
her by the pertinent VA medical facility. 

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the veteran fails to report 
for the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b) as appropriate.  Otherwise, 
the RO should adjudicate the claim on 
appeal in light of all pertinent evidence  
in light of all pertinent evidence and 
legal authority. 
 
6.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish her and her 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).
 


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


